                                          Case 5:16-cv-06594-LHK Document 79 Filed 01/30/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DAVID COLE, et al.,                                Case No. 16-CV-06594-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER EXTENDING OBJECTION
                                                                                            DEADLINE
                                  14             v.
                                                                                            Re: Dkt. No. 76
                                  15     COUNTY OF SANTA CLARA, et al.,
                                  16                    Defendants.

                                  17

                                  18          On December 6, 2018, this Court held a Preliminary Approval hearing in the above

                                  19   captioned action. See ECF No. 70. During the hearing, the Court ordered the parties to (1) file a

                                  20   corrected Consent Decree that fixed a typographical error that resulted in the Consent Decree §

                                  21   VIII citing to 28 U.S.C. § 3626 instead of 18 U.S.C. § 3626, and (2) file a revised Notice that

                                  22   provided that objectors must also include their name, address, and signature in any objections. In

                                  23   addition, the parties stated that they wished to add language from the Northern District of

                                  24   California’s Procedural Guidance for Class Action Settlements that the Court could only approve

                                  25   or reject the settlement and could not change the terms of the settlement.

                                  26          On December 7, 2018, Plaintiff filed a declaration that attached as Exhibit 1 a corrected

                                  27   version of the Consent Decree that fixed the typographical error (referred to as the “corrected

                                  28                                                    1
                                       Case No. 16-CV-06594-LHK
                                       ORDER EXTENDING OBJECTION DEADLINE
                                            Case 5:16-cv-06594-LHK Document 79 Filed 01/30/19 Page 2 of 3




                                   1   Consent Decree”). ECF No. 72, Ex. 1 (“corrected Consent Decree”). Additionally, the corrected

                                   2   Consent Decree included as Exhibit B the revised Notice that updated the original proposed Notice

                                   3   to require that objectors include their name, address, and signature in any objections and added

                                   4   language that the Court may only approve or deny the Consent Decree and cannot change the

                                   5   terms of the Consent Decree (referred to as the “revised Notice”). ECF No. 72, Ex. B to Ex. 1

                                   6   (“revised Notice”).

                                   7          On December 7, 2018, the Court granted preliminary approval of class settlement and

                                   8   approved the corrected Consent Decree and the revised Notice. ECF No. 73. The Court ordered

                                   9   that by January 22, 2019 “(1) the revised Notice shall be posted in English, Spanish, and

                                  10   Vietnamese for thirty (30) consecutive days in all the intake, housing, and programming units of

                                  11   the Jails and on the television-notification system inside the Jails; (2) the revised Notice and

                                  12   corrected Consent Decree shall be made available on Class Counsel’s websites for thirty (30)
Northern District of California
 United States District Court




                                  13   days; (3) a copy of the corrected Consent Decree shall be available in all intake, housing, and

                                  14   programming units of the Jails in English and will be made available upon request in Spanish and

                                  15   Vietnamese; and (4) Inmates may request a copy of the corrected Consent Decree by completing

                                  16   an Inmate Request Form and Custody Staff will provide the inmate with a copy within three days

                                  17   of the request.” Id. at 3. The Court also set February 28, 2019 as the deadline for objections. Id. at

                                  18   4.

                                  19          On January 29, 2019, the parties filed a joint update regarding the class action notice to

                                  20   advise the Court of issues with the class action notice process. ECF No. 76. In particular, the

                                  21   parties explained that:

                                  22          (1) Complete copies of the corrected Consent Decree were made available in the units by

                                  23              January 24, 2019 (instead of January 22, 2019), and the tri-lingual version of the

                                  24              revised Notice was placed on the television monitors by January 28, 2019 (instead of

                                  25              January 22, 2019).

                                  26          (2) Although Class Counsel had posted the original Notice and original Consent Decree on

                                  27              the websites in November, Class counsel mistakenly failed to replace the originals with

                                  28                                                     2
                                       Case No. 16-CV-06594-LHK
                                       ORDER EXTENDING OBJECTION DEADLINE
                                           Case 5:16-cv-06594-LHK Document 79 Filed 01/30/19 Page 3 of 3




                                   1              the revised Notice and the corrected Consent Decree. That mistake has been remedied.

                                   2   See id. at 1–2.

                                   3          These issues did not substantively impair the class members’ ability to object because all

                                   4   omissions were remedied in sufficient time to ensure that class members still have over 30 days to

                                   5   object to the settlement, and the revised Notice was timely made available to inmates in the jails as

                                   6   of January 22, 2019. Nonetheless, the parties agreed to extend the objection deadline, currently set

                                   7   for February 28, 2019, by an additional week, to March 7, 2019. Id. at 2. Accordingly, the Court

                                   8   CONTINUES the deadline to file objections from February 28, 2019 to March 7, 2019. The

                                   9   parties have until February 8, 2019 to update all postings of the revised Notice to reflect this new

                                  10   March 7, 2019 objection deadline.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 30, 2019

                                  14                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     3
                                       Case No. 16-CV-06594-LHK
                                       ORDER EXTENDING OBJECTION DEADLINE
